Wright, J.
(dissenting). — In my opinion this judgment should not be disturbed. . I rest my conclusion upon the following considerations :
First. The absence of collusion between the debtor and creditor. The defendant acted in the utmost good faith, and there is no evidence or finding of the client’s insolvency or inability to pay. Indeed it appears affirmatively that plaintiff never even demanded the money of his client.
Second. The notice 'was not to pay to the plaintiff in the action, no objection being made therein to paying it to the clerk. It was not paid to the client.
*385Third. Defendant had a right to pay this money to the clerk. The costs were to be paid, and upon paying the judgment the city could properly exact that the records should show its satisfaction. This could be accomplished certainly, and beyond cavil, by going to the office, and in no other way so well. A party is not bound to take a receipt from the attorney, but may insist upon going to the record and having the satisfaction entered there. See Eev. §§ 346, cl. 2, 3141, 3265.
The lien is effectual from the time of giving notice to the . adverse party. This I concede. But the adverse party may, after that, if acting in good faith or without collusion, pay the money to the clerk. Such an act is not in defiance of the claim set up by the attorney (certainly not under the terms of the notice given in this instance), but places the money, not in the client’s hands, but in the custody of the proper officer, for the attorney and client to demand and obtain as they between themselves may establish their right. Then a notice to the clerk operates as a notice to the adverse party; and when thus given, the debtor pays to the creditor at his peril. If the notice had been thus given in this instance, there would have been no trouble.
Fourth. But, finally, I insist that plaintiff is estopped from making the claim, for he, by his own carelessness and indifference, failed to get this money. He was advised that the money would be paid to the clerk; it was proposed in advance that he should be notified of it at the time of the payment, and thus get his pay. To this proposition he refused to accede. Immediately after the payment the party acting for the city, and who had just stepped from the clerk’s office, “commenced telling him that he had paid the money to the clerk, but plaintiff passed on and refused to notice him or pay attention to what he was saying.” All these facts were found by the *386court below, and their correctness is not questioned in the majority opinion. If the city after this is held liable to again pay this debt, then, it seems to me, negligence is at a premium, and perverseness the certain prospect to success, in a forum where justice is supposed to be “judicially administered.”
I repeat, that the judgment ought to be affirmed. A majority of the court, however, construing the law upon the facts found, think otherwise. It follows that the judgment must be
Reversed.